                Case1:19-cv-03826-ER
               Case  19-1540, DocumentDocument
                                       223-1, 12/03/2019, 2719491, Page1
                                                65 Filed 12/03/19  Page 1ofof11



MANDATE
                         UNITED STATES COURT OF APPEALS                   N.Y.S.D. Case #
                                         FOR THE                          19-cv-3826(ER)
                                     SECOND CIRCUIT

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     3rd day of December, two thousand nineteen.

     Before:     Jon O. Newman,
                 Peter W. Hall,
                 Debra Ann Livingston,
                        Circuit Judges.
     ________________________________
                                                          JUDGMENT
      Donald J. Trump, Donald J. Trump, Jr., Eric
      Trump, Ivanka Trump, Donald J. Trump                Docket No. 19-1540
      Revocable Trust, Trump Organization, Inc.,
      Trump Organization LLC, DJT Holdings LLC,
      DJT Holdings Managing Member LLC, Trump
      Acquisition LLC, Trump Acquisition, Corp.,

                   Plaintiffs - Appellants,                                           Dec 03 2019
      v.

      Deutsche Bank AG, Capital One Financial
      Corporation,

                   Defendants - Appellees,

      Committee on Financial Services of the United
      States House of Representatives, Permanent
      Select Committee on Intelligence of the United
      States House of Representatives,

                Intervenor Defendants - Appellees.
     _________________________________

             The appeal in the above captioned case from an order of the United States District Court
     for the Southern District of New York was argued on the district court’s record and the parties’
     briefs. Upon consideration thereof,

            IT IS HEREBY ORDERED, ADJUDGED and DECREED that the district court’s order
     is AFFIRMED in substantial part and REMANDED in part.

                                                         For the Court:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 12/03/2019
